                      Case 1:19-cv-07275-MKV Document 27 Filed 09/08/20 Page 1 of 1



                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 9/8/2020
                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                      MATTHEW W. McQUEEN
Corporation Counsel                                100 CHURCH STREET                                         Senior Counsel
                                                   NEW YORK, NY 10007                               mmcqueen@law.nyc.gov
                                                                                                      Phone: (212) 356-2423
                                                                                                        Fax: (212) 356-3509


                                                                        September 4, 2020
        BY ECF
        Honorable Mary Kay Vyskocil
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                          Re: Brandon Barnes v. City of New York, et al., 19-CV-7275 (MKV)

        Your Honor:

                      I am an attorney in the Office of Corporation Counsel and I represent defendants
        Pizarro, Pimentel, and The City of New York (“Defendants”) in the above-referenced matter.
        Defendants write to respectfully request nunc pro tunc, an extension of time to file the proposed
        case management plan and joint letter in advance of the initial conference scheduled for
        September 10, 2020. Plaintiff’s counsel, Rose Weber, consents to this request.

                       I have unfortunately, been on FMLA leave due to pneumonia and other health
        issues since August 20, 2020. The parties began working on the documents before I went on
        leave, and I believe that we will be able to complete them by September 9, 2020, despite my
        continuing health issues. Accordingly, defendants respectfully request an extension to
        September 9, 2020 to file the proposed case management plan and joint letter with the Court.

                          Defendants thank the Court for its time and consideration of this matter.

                                                                        Respectfully submitted,

                                                                          /s Matt McQueen
           September 8, 2020
                                                                        Matthew W. McQueen
                                                                        Special Federal Litigation Division
        cc:      BY ECF
                 Rose Weber, Esq.
                 Attorney for Plaintiff
